 444DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees, guards, professional employees, and supervisors as definedin the Act.-5.Contrary to the Employer and IBEW, the IAM contends thatthe petition is premature because the Employer's operations are inthe process of expansion.The record shows that there are at present 7 employees in 2 classi-fications in the production department which is comprised entirelyof employees who constitute the unit found appropriate herein.Therecord testimony indicates that dependent upon the number and typeof contracts secured, the Employer expects an increase of from 50to 100 percent in the number of employees to be employed in theproduction department in the next 6 months.However, no newemployee classifications are contemplated and it appears that thepresent work force is sufficient to handle the volume of business neces-sary to meet the Board's jurisdictional standards.As it is clear fromthe record that the present work force is representative and the extentof expansion is purely speculative, we find no merit in the contentionof the IAM.We shall therefore direct an immediate election.[Text of Direction of Election omitted from publication.]CHAIRMAN LEEDOM and MEMBERMURDOCKtook no part in the con-sideration of the above Decision and Direction of Election.Shaw-Randall Company,Inc.andNew England Joint Board,affiliated with Retail,Wholesale & Department Store Union,AFL-CIO,Petitioner.Case No. 1-RC-470. August 3, 1956SUPPLEMENTAL DECISION AND CERTIFICATION OFRESULTS OF ELECTIONPursuant to a Decision and Direction of Election 1 issued by theBoard on May 1, 1956, an election by secret ballot was conducted onMay 23, 1956, under the direction and supervision of the Regional Di-rector for the First Region, among certain employees of the Employer.The tally of ballots issued after the election showed that of the ap-proximately 34 eligible voters, 28 cast valid ballots, of which 14 werefor the Petitioner, 14 were against the Petitioner, and 3 ' werechallenged.As the challenged ballots were sufficient in number to affect the re-sults of the election, the Regional Director conductedan investigationand, on June 18, 1956, duly servedupon the parties his report on chal-i Not reported in printed volumes of Board Decisions and Orders.116 NLRB No. 61. SHAW-RANDALL COMPANY, INC.445lenged ballots.The Regional Director recommended that the chal-lenges be sustained and thereafter, on June 28, 1956, the Petitionerfiled exceptions to the report on challenged ballots.Upon the basis of the Regional Director's report, the Petitioner'sexceptions thereto, and the entire record in this case, the Board makesthe following supplemental findings :The Employer challenged the ballots of Daniel Lawrence, AlbertLanglois, and Richard Turcotte on the ground that they were not em-ployees of the Employer during the payroll period immediately pre-ceding the date of the Direction of Election and were therefore noteligible to vote in the election.The Petitioner contends that theabove-named persons were eligible to vote on the ground that theywere temporarily laid off.The Regional Director's investigation discloses that the Employer,due to a curtailment of business, terminated the employment of Law-rence, Langlois, and Turcotte in April 1956, and several other em-ployees in March and May 1956. None of these employees have beenrehired; nor has any new employee been hired, since the layoffs. TheEmployer does not expect an increase in business in the foreseeablefuture and, if an increase in the work force has to be made, it will hirefemale employees rather than male employees. In addition, the Em-ployer expects no increase in production for at least a year.The Petitioner alleges that one of its representatives was told by theEmployer shortly after the termination of the 3 disputed employeesthat the layoff was due to lack of work until such time as businesspicked up and that 2 of the 3 employees were also so informed at thetime of their termination.2Although the Employer admits that theseemployees were told that the layoff was due to a curtailment of busi-ness, it denies that they and the Petitioner's representative were toldthat they would be recalled.With respect to questions of voting eligibility, the Board has heldthat the determinative factor is an employee's status on the payrolleligibility date and on the date of the election.'Assuming, withoutdeciding, that the disputed employees were told at the time of their ter-mination that it was of a temporary nature, the evidence submitted bythe Petitioner shows that the reemployment of these persons dependsupon improved business conditions and it appears that as of the timeof the election there was no reasonable expectancy of their recall inthe near future.Accordingly, we find, in agreement with the Regional2 One of the laid-off, employees,who was terminated on a TuesdayorWednesday, wastold by the Employer's superintendent to return on the following Monday,but before thattime, he received from the Employer two paychecksand he "reasoned" that he waspermanentlylaid off.sPersonal Products Corporation,114 NLRB 959;GulfStatesAsphalt Company,106NLRB 1212, 1214. 446DECISIONSOF NATIONALLABOR RELATIONS BOARDDirector, that Lawrence, Langlois, and Turcotte were ineligible tovote 4The challenges to their ballots are thereforesustained.'As the Petitioner failed to receive a majority of the valid ballotscast, we shall certify the results of the election.[The Board certified that a majority of the valid ballots was notcast for New England Joint Board, affiliated with Retail, Wholesale& Department Store Union, AFL-CIO, and that the said labor or-ganization is not the exclusive representative of employees in the ap-propriate unit.]CHAIRMAN LEEDOM and MEMBER MURDOCK took no part in the con-sideration of the above Supplemental Decision and Certification ofResults of Election.4 Acme Engineering Company,108 NLRB 608;Underwood Corpbration,107 NLRB1132,1135;Robert C. Matlock,d/b/a Owensboro Plating Company,103 NLRB 993.6We also deny the Petitioner's request that a hearing be held.Endicott Johnson CorporationandTruck Drivers Local No. 693,Binghamton,New Yorkand Vicinity,International Brother-hood of Teamsters,Chauffeurs, Warehousemen and Helpers,AFL-CIO,Petitioner.Case No. 3-RC-1623. August 6,1966DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the National La-bor Relations Act, a hearing was held before Thomas H. Ramsey,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.'Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organization involved claims to represent employeesof the Employer.3.No question affecting commerce exists concerning the repre-sentation of employees of the Employer within the meaning of Sec-tion 9 (c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons:The Petitioner seeks a unit of truckdrivers and their helpers.2TheEmployer contends that only a unit of all its employees in the four-' At thehearing, the Employer moved to dismiss the petition on various grounds.Aswe have foundthe unit tobe inappropriate,we find it unnecessary at this time to rule onthe Employer's remaining contentions.2 ThePetitionerfurther describes its unit request as including only those employeeswho are assignedto the truckdriverand helpercategoryat least 50 percent of their work.ing time.The Employer takes no issue as to this refinement of the unit.116 NLRB No. 59.